                                   IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF VIRGINIA
                                        CHARLOTTESVILLE DIVISION

                                CRIMINAL MINUTES - INITIAL APPEARANCE,
                                      BOND/DETENTION HEARING

Case No.: 3:19MJ00069                                        Date: 12/17/2019


 Defendants:                                                     Counsel:
 Timothy Litzenburg ( Custody)                                   None present



PRESENT:         JUDGE:                     Joel C. Hoppe, USMJ              TIME IN COURT: 3:30-4:04=34 min
                 Deputy Clerk:              Heidi N. Wheeler
                 Court Reporter:            H. Wheeler/FTR
                 U. S. Attorney:            Rush Atkinson
                 USPO:                      Brittany Warren
                 Case Agent:                Kevin Towers
                 Interpreter:

                            INITIAL APPEARANCE AND BOND HEARING

        Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
        Government moves to unseal case. Court grants motion.
        Defendant will retain counsel prior to defendant's next scheduled court appearance.
        Bond hearing held. Defendant released on $20,000 unsecured bond with conditions.
        Government does not oppose bond.
        Deft. notified of right to consular notification under the Vienna Convention.
        Defendant advised of penalties and sanctions for failure to appear and/or violating conditions of release.
        Defendant(s) released on bond.


Additional Information:
Attorney Status Hearing set for 12/23/2019 at 10:00 a.m.

Preliminary Hearing set for 12/30/2019 at 10:30 a.m.




   Case 3:19-mj-00069-JCH Document 8 Filed 12/17/19 Page 1 of 1 Pageid#: 24
